Order filed, June 14, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00292-CR
                                    ____________

                      JUSTIN DEWAYNE WILSON, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 23rd District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 64700


                                         ORDER

       The reporter’s record in this case was due May 14, 2012, 2012. See Tex. R. App.
P. 35.1. On May 14, 2012, this court granted the court reporters request for extension of
time to file the record until June 13, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.

       We order Ida Salinas to file the record in this appeal on or before July 13, 2012.
No further extension will be entertained absent exceptional circumstances. The trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely
filed. See Tex. R. App. P. 35.3(c). If Ida Salinas does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                       PER CURIAM